DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received April 8, 2021:
Claims 1, 3, 5, 7, 9-19 and 21-24 are pending. Claims 2, 4, 6, 8 and 20 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with a new reference cited (Forsyth et al. – AU 2004/240178A1) in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 7, 9, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897), Sou et al. (WO 2016027788) and Forsyth et al. (AU 2004/240178A1). The English machine translations of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) are attached and are referenced below.
Regarding Claim 1, Harris et al. teaches a method of producing a lithium secondary battery (Para. [0004-0012]) wherein there is a positive and negative electrode (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]) and the negative electrode contains 
Harris et al. does not teach adding a zwitterionic compound.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with already formed film and deteriorated capacity (i.e. the film being formed on a surface of the negative electrode active material prior to adding the zwitterionic compound), as it would improve 
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 
Harris teaches the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. capacity loss of the battery caused by the SEI film). Harris et al. as modified by Kawashima and Sou et al. does not explicitly teach determining an amount of zwitterionic compound to be added to the electrolyte solution of the lithium-ion secondary battery based on a capacity loss of the battery caused by the SEI film. 
However, Forsyth et al. teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transported caused by the solid electrolyte interface (SEI film) (pg. 5, lines 14-19), in a desired amount (pg. 19, lines 24-36) (i.e. determining an amount of zwitterionic compound to be added to an electrolyte of a lithium-ion secondary battery based on a capacity loss caused by the SEI film).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris as modified by Kawashima and Sou et al. to incorporate the teaching of the addition of a zwitterion to an electrolyte 
Regarding Claim 5, Harris et al. teaches a positive and negative electrode in a battery (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity & determining a capacity loss of the battery having the deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity).
Harris et al. does not teach preparing a zwitterionic compound.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with deteriorated capacity, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been 
Harris et al. as modified by Kawashima and Sou et al. does not explicitly teach selecting an amount of a zwitterionic compound to add to the electrolyte solution of the lithium-ion secondary battery having the deteriorated capacity based on the capacity loss.
However, Forsyth et al. teaches the use of a zwitterion as an additive to an electrolyte of a lithium battery to reduce impedance of ion transported caused by the solid electrolyte interface (SEI film) (pg. 5, lines 14-19), in a desired amount which is an ideal molar ratio (pg. 19, lines 24-36) to achieve a workable effect of improving the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris as modified by Kawashima and Sou et al. to incorporate the teaching of the addition of a zwitterion to an electrolyte to enhance lithium transport processes associated with the SEI (pg. 41, lines 18-21), as the addition of the zwitterion to an electrolyte improves the properties of the SEI so that the impedance to ion transport is reduced (pg. 4, line 36 – pg. 5, line 3). As Forsyth et al. recognizes the SEI film causes impedance (pg. 5, lines 14-19) (i.e. a capacity loss) and the addition of the zwitterionic compound is based on the fact there is a loss associated with the SEI layer.  Additionally, since the battery of Harris has an SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. a capacity loss of the battery having the deteriorated capacity) and the addition of the zwitterionic compound combats the capacity loss (by reducing impedance as explained above and improving discharge capacity as taught by Kawashima (Para. [0043] and [0094]), one must take a capacity loss into account. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Regarding Claim 7, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
Regarding Claim 9, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L.
However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Regarding Claim 16, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kawashima further teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image1.png
    149
    259
    media_image1.png
    Greyscale

wherein the formula reads on the chemical formula (I) of the claim as X represents a nitrogen atom, and R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]), with preferably C1-18 alkyl groups (Para. [0056]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) 
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 17, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above.


    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (II) of the claim as X represents a nitrogen atom, R5 being a C1 alkyl group (differing by one bond to the claimed formula) and R6-R8 represent a C1 alkyl group (Para. [0058]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an 
Regarding Claim 18, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (III) of the claim as X represents a nitrogen atom and R9-R11 represent a C1 alkyl group (Para. [0058]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. 
Regarding Claim 19, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 as explained above explained above.
Kawashima teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    133
    231
    media_image3.png
    Greyscale

wherein R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]) wherein the number of carbons included is preferably 1 or more and 18 or less) (Para. [0055]) (thus reading on the claim of the formula as each “R” group would contain 4 carbons. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.

	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 21, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above. 
Kawashima further teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image1.png
    149
    259
    media_image1.png
    Greyscale

wherein the formula reads on the chemical formula (I) of the claim as X represents a nitrogen atom, and R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]), with preferably C1-18 alkyl groups (Para. [0056]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) 
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 22, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above.


    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (II) of the claim as X represents a nitrogen atom, R5 being a C1 alkyl group (differing by one bond to the claimed formula) and R6-R8 represent a C1 alkyl group (Para. [0058]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an 
Regarding Claim 23, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (III) of the claim as X represents a nitrogen atom and R9-R11 represent a C1 alkyl group (Para. [0058]). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. 
Regarding Claim 24, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    133
    231
    media_image3.png
    Greyscale

wherein R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]) wherein the number of carbons included is preferably 1 or more and 18 or less) (Para. [0055]) (thus reading on the claim of the formula as each “R” group would contain 4 carbons. See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788). The English machine translations of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) are attached and are referenced below.
Regarding Claim 3, Harris et al. teaches a lithium ion battery (Para. [0026]) wherein there is a positive and negative electrode (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]), wherein the solvent is a carbonate solvent such as ethylene carbonate, dimethyl carbonate (Para. [0032]) (i.e. the solvent not containing a salt) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film, which contains lithium fluoride (Para. [0031]) (i.e. the film containing a lithium compound) is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity).
Harris et al. does not teach a zwitterionic compound in the electrolyte solution.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the electrolyte solution of Kawashima, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima further teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 3 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. 
However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an .
Claims 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897), Sou et al. (WO 2016027788) and Forsyth et al. (AU 2004/240178A1) as applied to claim 1 and 5 above, and further in view of Kim et al. (US 2017/0288268). The English machine translation of Kawashima is attached and is referenced below.
Regarding Claims 10 and 12, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 and 5 as explained above.
Harris et al. teaches the liquid electrolyte may include a lithium salt (Para. [0010]) which can be lithium hexafluorophosphate (Para. [0010]). Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the lithium salt concentration of Kim et al., as when the lithium salt is included at this concentration range, an electrolyte may have excellent performance and lithium ion mobility due to optimal electrolyte conductivity and viscosity (Para. [0054]).
Regarding Claims 13 and 15, Harris et al. as modified by Kawashima, Sou et al. and Forsyth et al. teaches all of the elements of the current invention in claim 1 and 5 as explained above.
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 1 and 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Harris et al. teaches a lithium salt can be lithium hexafluorophosphate (Para. [0010]) Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
See the rejection to claims 10 and 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kim et al. cited herein.
Claims 11 and 14  rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) as applied to claim 3 above, and further in view of Kim et al. (US 2017/0288268). The English machine translation of Kawashima is attached and is referenced below.
Regarding Claims 11, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 3 explained above.
Harris et al. teaches the liquid electrolyte may include a lithium salt (Para. [0010]) which can be lithium hexafluorophosphate (Para. [0010]). Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the lithium salt concentration of Kim et al., as when the lithium salt is included at this concentration range, an electrolyte may have excellent performance and lithium ion mobility due to optimal electrolyte conductivity and viscosity (Para. [0054]).
Regarding Claims 14, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 3 as explained above.
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 3 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Harris et al. teaches a lithium salt can be lithium hexafluorophosphate (Para. [0010]) Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
See the rejection to claims 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kim et al. cited herein.
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues it would not have been obvious to add the zwitterionic compound of Kawashima to the electrolyte of Harris because Kawashima discloses the zwitterionic compound protects the degradation of the organic solvent during charging and Harris does not perform charging during its SEI film removal steps and there would have been no need to avoid degradation to the solvent used to dissolve the SEI film. 
Examiner respectfully disagrees. Harris teaches the presence of an SEI layer occurring during continued operation of the battery (i.e. charging or discharging) which affects the conducting of lithium ions contributing to resistive electrical paths (Para. [0024]) and further teaches organic solvents such as carbonate present in the electrolyte (Para. [0010]) and thus, incorporating the teaching of the zwitterionic compound of Kawashima with the Harris would be obvious since the zwitterionic compound of Kawashima would suppress the decomposition of the organic solvents and improve discharge capacity (Para. [0043] and [0094]). There is a reasonable expectation of success as the solvents in Kawashima are also carbonates (ethylene carbonate, dimethyl carbonate – Para. [0084]).
Applicant argues the lithium obtained by dissolving the SEI layer in the method of Harris would not contribute to the capacity of the battery of Harris. 
It is noted that the features upon which applicant relies (i.e., the zwitterionic compound considered to contribute to the dissolution reaction of the Li compound contained in the film) are not recited in the rejected claim(s).  Although the claims are 
Applicant argues the claimed zwitterionic compound in the present application demonstrates superior results in regards to rate of capacity change and rate of resistance change.
Examiner respectfully disagrees. Applicant appears to be arguing unexpected results. However, the burden to show unexpected results as required by MPEP 716.02 has not been met. Specifically, the Applicant has not demonstrated unexpected results commensurate in scope with the claimed invention as required by MPEP 716.02(d). The Applicant argues the restoration of capacity occurred as a result of release of Li ions, which can contribute to the charge-discharge reaction (pg. 17, lines 1-2) and the reduction in reaction resistance occurred as a result of dissolution of the [SEI] film the presence of which leads to an increase in resistance (pg. 17, lines 11-13 & lines 21-22). A release of Li ions or a dissolution of the SEI film are not explicitly claimed and thus, the evidence is not commensurate in scope with the instant claims. 
Applicant’s arguments with respect to the determining or selection of an amount of a zwitterionic compound to be added to the electrolyte based on a capacity loss have been considered but are moot because the new ground of rejection does not rely on any .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729